Just a few days
ago, in this same Hall, the follow-up High-level
Meeting was held on the Millennium, bringing together
an unprecedented number of high political leaders from
all over the world. After a process of discussion and
negotiation, both lengthy and thorough, we adopted
what should serve as our road map for the period to
come. The final document should not only inspire but
also give specific direction to, the actions of the
international community in the United Nations.
While not all our expectations or ambitions were
realized in that document and considerable gaps cry
out to be filled — I am thinking particularly of the
crucial areas of disarmament and non-proliferation —
we must, nevertheless, welcome the fact that around
the central pillars of the United Nations, namely,
development, peace and human rights, broad agreement
has crystallized and a new international agenda has in
fact emerged.
It is particularly appropriate and propitious that
the current regular session of the General Assembly
has opened immediately following on the important
High-level Meeting. While we may feel that the
foundation was laid during that important event, what
14

we have to do now is to complete what has been
undertaken, consolidate the sections of walls that have
been erected and build those parts that have only been
sketched out — and here I am thinking particularly of
the Human Rights Council — and provide our project
with a sound roof.
Renewal of multilateralism in the context of the
special conditions at the beginning of this century and
the reform of the United Nations must be conducted
with determination, driven by a real sense of urgency
in the light of the significance of the task that awaits us
and the crucial matters at stake for billions of men and
women.
Knowing as I do, Sir, your personal commitment,
your dynamism and your numerous qualities, I am
convinced that you will direct the work of the sixtieth
regular session of the General Assembly in such a way
so as to ensure that we can, all together, carry out the
urgent mandate entrusted to us by the High-level
Meeting and, more particularly, by our peoples, who
have placed their hopes on a revamped and
strengthened United Nations system. It is in this spirit
that my country is prepared to subscribe with
conviction to the accountability pact proposed by our
Secretary-General, whom I would, once again, like to
congratulate for what he has been doing at the head of
our Organization.
I would note with satisfaction your intention, Sir,
to present a detailed and operational workplan in order
to organize our work as effectively as possible so that
we can complete the tasks awaiting us according to a
fixed timetable. We have to provide concrete evidence
that our Assembly will not go back to business as usual
once the spotlights have been switched off.
For all those — and I am one of them — who
believe that our Assembly, a veritable parliament of the
nations of the world, has a paramount role to play in
the emergence of a strong political consensus at the
world level, the quick adoption of specific operational
decisions should deal a sound rebuff to all those
Cassandras, all those cynics and all those who uphold
the status quo that opposes change.
In his opening statement at the sixtieth regular
session of the General Assembly, our Secretary-
General clearly defined the mission that awaits us in
the coming months. Among the subjects that claim our
attention, I would focus on the following: human
rights, in order to strengthen the impact of this
essential dimension in all the activities of the United
Nations, particularly through the immediate creation of
a Human Rights Council on the basis of the positive
groundwork laid in the preparatory work of the High-
level Meeting; the establishment of the Peacebuilding
Commission, an innovative body; the reform of the
main bodies of our Organization, including the urgent
need to enlarge the Security Council in both categories
of membership in order to make the Council more
representative of the realities at the beginning of the
twenty-first century and to make it more transparent
and more effective; giving concrete form to the idea of
“the responsibility to protect”, whose confirmation in
the final document is one of the main breakthroughs of
the recent High-level Meeting; and finally, the reform
of the administrative and financial management of the
United Nations in order to consolidate the effectiveness
and integrity of the Organization.
Let me also devote a few minutes to the question
of development. Development remains the main
political and moral issue of our time. It must be noted
that progress towards the Millennium Development
Goals has been uneven and some backward movement
must be acknowledged, particularly in sub-Saharan
Africa. The recently published Human Development
Report notes that
“In the midst of an increasingly prosperous
global economy, 10.7 million children every year
do not live to see their fifth birthday, and more
than 1 billion people survive in abject poverty on
less than $1 per day. The HIV/AIDS pandemic
has inflicted the single greatest reversal in human
development. In 2003, the pandemic claimed 3
million lives and left another five million people
infected.” (Human Development Report 2005, p. 1)
In view of these alarming facts, setting up and
creating a genuine partnership for development, based
on the groundwork of the Monterrey Conference and
on the basis of shared responsibility borne by both the
donor countries and the recipient countries, remains a
matter of priority. The countries of the South must take
their own development in hand by defining detailed
national strategies that are effective and directed
towards good governance and combating corruption.
The countries of the North must fulfil their
commitments in matters of trade, debt reduction and
enhancing the quality of aid and good practices.
Particular emphasis should be laid on increasing
15

financial flows for development. In this connection,
when Luxembourg occupied the presidency of the
European Union during the first half of this year, the
member States of the European Union took the historic
decision to commit themselves on a precise timetable
to make a considerable increase of their official
development aid (ODA) in order to achieve the target
of 0.7 per cent of their gross national products by 2015
at the latest. Four of the five countries, including my
own, that have achieved or gone beyond 0.7 per
cent — a target reconfirmed by the High-level
Meeting — are member States of the European Union.
The Government of Luxembourg has confirmed its
intention to increase its ODA contribution in the years
to come to one per cent of its gross national income.
Unfortunately, too often the fruits of development
are erased by natural or man-made disasters. In the
Sudan, in the Great Lakes region and elsewhere, this
truth is demonstrated daily. There can be no
development without security. There can be no security
without development.
That is why I particularly welcome the agreement
reached during the summit on the establishment of a
Peacebuilding Commission. That should make it
possible for us to contemplate the tremendous
problems of transition confronting the countries
emerging from conflict from an overall viewpoint,
bringing together the dimensions of crisis management,
humanitarian aid, reconstruction of State structures and
local and legal structures and providing essential
public goods and services, while at the same time re-
launching the process of economic and social
development.
On the basis of the mandate given by the summit,
Luxembourg actively supports the reform of the
Central Emergency Revolving Fund, which should take
shape in coming months so that this renovated Fund
can become fully operational by the beginning of 2006.
My country has already announced, just a few days ago
here in New York, that it would be making a
contribution of $4 million to the capital of this Fund,
and other States have also confirmed large
contributions.
If development is, according to the well-known
formula, the new name of peace, we cannot fail,
nevertheless, to note that numerous international
conflicts and intra-State conflicts and hotbeds of
tension continue to dot the face of the world.
Peace and stability in the Middle East continue to
be at the forefront of our concerns.
The current President of the Council of the
European Union, my friend Jack Straw, recalled two
days ago from this rostrum the spirit in which the
negotiations on the nuclear issue were conducted with
Iran in recent months. Cooperation and respect for
international norms and treaties, rather than
discrimination or a desire to create dependency, were
what motivated us in this case. In the Paris Agreement
Iran subscribed to a total suspension of all activities
connected with enrichment and all reprocessing
activities. It is that commitment that made it possible
to develop political and economic cooperation with the
European Union. It is that commitment — which, I
hardly need to recall, has been ratified by the
International Atomic Energy Agency — that I today
call upon Iran to respect.
In this context, I should also like to welcome the
agreement that was reached just today with the
Democratic People’s Republic of Korea to abandon all
nuclear programmes and to rejoin the Nuclear Non-
Proliferation Treaty (NPT). This is excellent news.
On 22 June 2005, more than 80 countries and
organizations met in Brussels at the International
Conference on Iraq, sponsored jointly by the European
Union and the United States, with the presence of our
Secretary-General, and expressed their support for the
Iraqi Transitional Government and its political,
economic and security priorities. That important
Conference made it possible, in particular, for the
States members of the European Union to reaffirm
their unanimous and united support for a secure, stable,
unified, prosperous, democratic Iraq, respectful of
human rights, which will benefit fully from the
exercise of its sovereignty, cooperate constructively
with its neighbours and with the international
community, and end violence in that country. And it is
our Organization that, more than ever, must be a
driving force, play a leading role, in that context.
The Near East has only rarely been the scene of
positive developments. This is why I should like
particularly and expressly to welcome the political
courage of the leaders of the two sides regarding the
successful withdrawal from Gaza and certain parts of
the north of the West Bank. Now we should take
advantage of that positive dynamic to launch a genuine
peace prospect based on the road map, which continues
16

to be the essential framework in this matter. The
conditions to promote the emergence of a climate of
peace were recalled by the European Council on 16 and
17 June 2005. In particular, the fact that the Palestinian
Authority is taking control of Gaza now provides it
with an opportunity to demonstrate its institutional and
administrative maturity, particularly as regards
maintaining law and order and combating terrorism.
The cessation of all acts of violence by the parties is
also an essential requirement.
Regarding the crucial question of Israeli
colonization activities in the occupied territories, the
European Council noted that “the policy of
colonization is an obstacle to peace and threatens
making virtually impossible any solution based on the
coexistence of two States”. In the same context, the
European Council expressed concern at the
continuation of the building of the separation barrier in
the occupied Palestinian territory, including East
Jerusalem and its surrounding areas, which contradicts
the pertinent provisions of international law. At the
same time, of course, the Council recognized the right
of Israel to protect its citizens against attacks.
Let us assume that the next meeting of the
Quartet, which will be held in New York tomorrow,
will find political formulas that will make it possible to
continue the positive dynamic of disengagement from
Gaza and will clear the way for a just and lasting peace
in this divided part of our world.
As very often happens, patches of clouds and
glimmers of hope are mingled when we analyse the
international situation, but one thing remains constant,
and that is the central role of the United Nations in the
search for international peace and security. Sixty years
after the signing of the San Francisco Charter, we have
all met together here to confirm our contract of
confidence with this Organization, the United Nations,
which is our common heritage — a United Nations
renovated and reformed, synchronized with the threats
and challenges of our times and able to respond to the
expectations of the peoples of the world. As a
signatory to the Charter in 1945, Luxembourg, as far as
it is concerned, is ready to renew this pledge of
confidence with enthusiasm, confidence and
determination.